MEMORANDUM**
Myrna Cruz appeals from the district court’s order denying her Fed. R.App. P. 4(a)(6) motion to reopen the time period to appeal the summary judgment entered in favor of defendants. We review for abuse of discretion, Nguyen v. Southwest Leasing and Rental, Inc., 282 F.3d 1061, 1064 (9th Cir.2002), and we affirm.
The district court properly denied Cruz’s motion to reopen the time period to appeal, because Cruz failed to file her notice of appeal within 30 days of the district court’s entry of judgment under Rule 4(a)(1), and failed to file her motion to reopen under Rule 4(a)(6) within 7 days of actual notice of the date of entry of judgment, as provided to her in defendant’s bill of costs. See Vahan v. Shalala, 30 F.3d 102,103 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.